C. Allen, J.
So far as appears, there was no evidence of any illegal sale of liquor upon the premises except in one instance, when a sale was made on a Sunday, in the absence of the defendants, by a young woman who was washing the floor. The court apparently allowed the jury to find the defendants guilty of keeping and maintaining a nuisance upon the evidence of this single *566sale. There was nothing to show that the woman was employed by the defendants in their business. There was no presumption that her act of selling liquor illegally on Sunday was sanctioned by them. We think the jury should have been instructed that this evidence was not sufficient to warrant a conviction of maintaining a nuisance. Commonwealth v. Hayes, 150 Mass. 506. Commonwealth v. Patterson, 138 Mass. 498.

Exceptions sustained.